Title: August [1799]
From: Washington, George
To: 




1. Morning clear—wind Southerly, & Mer. at 74—hot about midday & 72 at Night. A moderate & fine Rain began about 4 oclock & contd. more or less until 6.
 



2. Rain in the Night, & Clouds very heavy abt. sunrise. Mer. at 74—at its highest 76 and at Night 75. Captn. Blue of the Amn. Army who came here yesterday to dinner returned to day after breakft.


   
   Capt. William K. Blue (d. 1802), of Virginia, had been appointed cornet of light dragoons in 1793 and lieutenant in July 1794 and was honorably discharged on 1 Nov. 1796. On 12 July 1799 he was appointed captain of the 7th Infantry and was again honorably discharged 15 June 1800. He was killed in a duel in 1802 (HEITMAN [3]Francis B. Heitman. Historical Register and Dictionary of the United States Army, from its Organization, September 29, 1789, to March 2, 1903. 2 vols. Washington, D.C., 1903., 1:226).



 


3. Morning cloudy, but clear afterwards. Mer. at 72 in the Morning–80 at Noon & 77 at Night.
 


4. Morning a little cloudy and very little wind. Mer. at 70 Noon, and afternoon, wind Easterly with heavy Clouds in the North, South & East, and light sprinkling rain here. Mer. 70 at Night. Doctr. Stuart & his brother Richard & Mr. Foot dined here & returned afterwards.
 


5. Clear & Warm. Went up to George Town, to a general Meeting of the Potomac Company—dined at the Union Tavern & lodged at Mr. Law’s.


   
   In July 1799 a letter had been sent to each shareholder in the Potowmack Company, outlining the financial plight of the company and soliciting assistance. The president (James Keith) reported that tolls were down from the previous year and work had been at a standstill for the past two seasons. However, a new machine for hoisting cargo over the Great Falls had been installed, replacing an earlier one, and there was still hope that the state of Maryland would lend further assistance. This was the last meeting GW was to attend. The Potowmack Company survived until 1828, when it was incorporated into the Chesapeake and Ohio Canal Company.



 


6. Clear & warm. Returned home to dinner—found Genl. Wm. Washington of So. Carolina & Son here. Wind Southerly.


   
   William Washington was one of GW’s particular choices for the officering of the provisional army. He was appointed brigadier general of the United States Army on 19 July 1798 and retired on 15 June 1800. William Washington had an only son, William Washington (1785–1830).



 


7. Mer. at 72 in the Morning, and 80 at Night. Wind Southerly. The following Gentlemen dined here—viz. Colo. Fitzgerald—Doctr. Craik & Son—Mr. Wm. Craik—Mr. Herbert & Son Jno. C. Herbert—Colo. Ramsay—Mr. Potts—Mr. Edmd. Lee—Mr. Keith—Lieut. Kean of the Marines—and Mr. Chas. Fenton Mercer.

   


   
   lieut. kean: probably Newton Keene (b. 1768), son of Capt. Newton Keene and Sarah Edwards Keene of Northumberland County (WMQThe William and Mary Quarterly: A Magazine of Early American History. Williamsburg, Va., 1st ser., 18 [1909–10], 131–32). Keene was appointed second lieutenant in the Marine Corps on 22 Dec. 1798 and was promoted to first lieutenant 1 Nov. 1800. He resigned his commission 1 Nov. 1805 (CALLAHAN [3]Edward W. Callahan, ed. List of Officers of the Navy of the United States and the Marine Corps from 1775 to 1900. New York, 1901., 689).



 


8. Morning calm & clear. Mer. at 77–88 at highest & 80 at Night. About 4 o’clock their was a moderate rain for about 10 minutes—but the grd. was not wet by it. Genel. Washington & son went away after breakfast & Doctr. & Mrs. Jenifer came to dinner.
 


9. Mer. at 73 in the Morning & a light breeze from No. Wt.—82 at Night. Clear & warm all day. Doctr. & Mrs. Jenifer went away after breakfast—as did Mrs. Law.—Mr. Law havg. left it on Monday last.
 


10. Morning perfectly clear. Wind from So. Wt. and Mer. at 75—at highest 87—and at Night 74. In the afternoon heavy clouds & fine rains all around us but none fell here.
 


11. Morning clear—wind Southerly—and Mer. at 73; 83 at highest—& 80 at Night—clear all day—& wind pretty fresh.
 



12. Morning quite clear—wind westerly—and Mer. 70 at sunrising—82 at highest & 80 at Night. Clouds & some rain to the Southward—but none fell here.
 


13. Morning perfectly clear and quite calm. Mer. at 73–82 at Night & close—thunder, lightning & rain in the West & No. Wt. but none fell here.
 


14. Morning clear & calm. Mer. at 71 and at night 83. Wind Southerly & Fresh after the Morning—with clouds to the West.
 


15. Morning Calm & clear. Mer. at 80. Wind Southerly afterwards & Mer. at 85—and 82 at Night. Mr. Thos. Digges dined here.
 


16. Mer. at 71 in the Morning—No wind & clear—82 at highest and 78 at N. Young Mr. McCarty dined here.


   
   young mr. mccarty: probably Daniel McCarty (d. 1811), son of Daniel McCarty (1759–1801) of Cedar Grove (SPROUSE [4]Edith Moore Sprouse. Mount Air, Fairfax County, Virginia. [Fairfax, Va.], 1970., 15–20).



 


17. A Slow, & moderate rain for an hour or more fell About Middle of last night—but not sufft. to wet the grd. more than an Inch or two. This morning a little cloudy. Mer. at 70—& 68 at Night. Clouds at day & wind fresh from No. West & cool.
 


18. Morning—Mer. at 64—and 69 at Night. Wind No. & No. East and cool great appearances of Rain but none fell here.
 


19. Morning Cloudy Wind at No. Et. & Mer. at 65—at highest 75 and at Night 69. Wind brisk at No. Et. all day.
 


20. Mer. at 69 in the morning. About ½ after 5, it began a fine, rain, with the wind at No. Et. & continued to do so until near 11 oclock when it ceased, but recommenced about ½ after 3 & contd. raining slow & fine until 9 oclock when I went to bed. Mer. 65 at Night.


   
   The rain this day must have been welcome to GW, who wrote to Robert Lewis 17 Aug. that the drought had caused his oat crop to fail and now endangered his corn crop. He added that “my Meadows, at this time, are as bare as the pavements” (ViMtvL).



 


21. Heavy morning, with the Wind at No. Et. & Mer. at 64—at highest 66 & at Night 65. The same slow & fine rain fell with

Intervals after 12 oclock & early in the morning. Ground now fully wet.
 


22d. The sun rose clear, but very cloudy notwithstanding. Very little wind from the No. Et. Mer. at 64—afterwards & Clear. Mer. 72 at highest & 70 at Night.
 


23. Morning quite calm & tolerably clear. Mer. at 68–80 at highest & 66 at Night. Wind Southerly & clear after the Morning. Mr. & Mrs. Law came here to Dinner.
 


24. Morning clear—a light breeze from the Southward and Mer. at 70. Clear all day & warm. Mer. 80 at Night. Mr. White came to dinner—as did 4 Gentlemen from Phila. viz.—young Mr. Meridith (son of the Treasurer) Mr. Clifton, a Mr. Walter &—. The 4 last returned after dinner.


   
   young mr. meridith: a son of Samuel Meredith, treasurer of the United States, and his wife, Margaret Cadwalader Meredith.



 


25. A shower of rain in the Night with lightning & distant thunder. Morng. calm & clear. Mer. 76. Wind Southerly afterwards and Mer. 80 at Night.
 


26. Morning calm & clear. Mer. at 76—at highest 86 and at night 75. A fine shower of Rain in the afternoon. Wind Southerly in the forenoon & northerly after the Rain.
 


27. Morning clear & pleasant & Wind at No. Wt. Mer. 75—at highest 72. Pleasant all day. Wind westerly until the afternoon then Calm.
 


28. Morning perfectly clear and Calm. Mer. at 66–76 at highest & 70 at Night. Clear all day with but little wind.
 


29. Morning very lowering with a brisk Southerly wind, Mer. 70 & at Night 76. A good deal of rain fell to the No., & No. Wt. of us, with thunder & light[ning]. A few drops fell here—but not more than enough to lay the dust.
 


30. Morning cloudy—Wind Northerly and Mer. at 70–82 at highest & 78 at Night.
 


31. Morning clear. Mer. at 76. Calm—82 at highest & 78 at Night. Messrs. Willm. & George Craik dined here & returned.
